Exhibit 10.1
Execution Copy
VOTING AGREEMENT
VOTING AGREEMENT (this “Agreement”), dated as of November 6, 2009, between the
undersigned stockholders (“Stockholders”) of SERVICE1ST BANK OF NEVADA, a
Nevada-chartered non-member bank (the “Company”), and WESTERN LIBERTY BANCORP, a
Delaware corporation (“Parent”).
WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent, WL-S1 INTERIM BANK, a Nevada corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”) and Curtis W. Anderson as the representative
of the Persons who will be former stockholders of the Company after the Closing,
have entered, or will enter, into an Agreement and Plan of Merger (as the same
may be amended from time to time, the “Merger Agreement”), providing for, among
other things, the merger (the “Merger”) of Merger Sub with and into the Company
pursuant to the terms and conditions of the Merger Agreement;
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that the Stockholders make certain representations,
warranties, covenants and agreements with respect to the shares of common stock,
par value $0.01 per share, of the Company (“Company Common Stock”) beneficially
owned by the Stockholders and set forth below the Stockholders’ signatures on
the signature page hereto (with respect to each Stockholder, together with any
additional shares of Company Common Stock acquired by such Stockholder pursuant
to Section 6 hereof, the “Stockholder Shares”); and
WHEREAS, in order to induce Parent to enter into the Merger Agreement, the
Stockholders are willing to make certain representations, warranties, covenants
and agreements with respect to the Stockholder Shares;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1. Representations of the Stockholders. Each Stockholder, severally and
not jointly, represents and warrants to Parent that:
(a) such Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) all
of the Stockholder Shares free and clear of all liens, claims, charges, security
interests or other encumbrances of any kind or nature and, except pursuant
hereto, there are no options, warrants or other rights, agreements, arrangements
or commitments of any character to which such Stockholder is a party relating to
the pledge, disposition or voting of any of the Stockholder Shares and there are
no voting trusts or voting agreements with respect to the Stockholder Shares;
(b) such Stockholder does not beneficially own any shares of Company Common
Stock other than the Stockholder Shares and other than any options, warrants or
other rights to acquire any additional Shares or any security exercisable for or
convertible into shares of Company Common Stock;

 

 



--------------------------------------------------------------------------------



 



(a) such Stockholder has full power and authority to enter into, execute and
deliver this Agreement and to perform fully his, her or its obligations
hereunder. This Agreement has been duly executed and delivered by such
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder in accordance with its terms except as may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws of
general applicability affecting the rights of creditors and subject to general
principles of equity (regardless of whether such enforceability is considered in
equity or at law); and
(c) neither the execution and delivery of this Agreement by such Stockholder nor
the consummation by such Stockholder of the transactions contemplated by this
Agreement will: (i) require the Stockholder to obtain any consent, approval,
authorization or permit of, or filing with or notification to, any person or
entity or any governmental or regulatory authority; (ii) conflict with, result
in a breach of, or result in a default (or give rise to a right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
assets may be bound; or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or by which any of
such Stockholder’s assets are bound.
Section 2. Agreement to Vote Shares; Irrevocable Proxy.
(a) Each Stockholder agrees during the term of this Agreement to vote the
Stockholder Shares, and to cause any holder of record of the Stockholder Shares
to vote, (i) in favor of approval of the adoption of the Merger Agreement and
approval of the Merger at every meeting of the stockholders of the Company at
which such matters are considered and at every adjournment or postponement
thereof, (ii) against any action or agreement that could compete with, prevent,
impede, interfere with, attempt to discourage or adversely affect the Merger or
inhibit the timely consummation of the Merger, (iii) against any action or
agreement that would result in a breach in any material respect of any
representation, warranty, covenant, agreement or any other obligation of the
Company under the Merger Agreement and (iv) except for the Merger and the Merger
Agreement, against any merger, consolidation, business combination,
reorganization, recapitalization, liquidation or sale or transfer of any
material assets of the Company or its subsidiaries.
(b) Each Stockholder hereby appoints Parent and any designee of Parent, and each
of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Stockholder Shares in accordance with
Section 2(a). This proxy and power of attorney is given to secure the
performance of the duties of the Stockholders under this Agreement. Each
Stockholder shall take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by each Stockholder shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Stockholder with respect to the Stockholder Shares. The power of
attorney granted by each Stockholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Stockholder. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



Section 3. No Voting Trusts or Other Arrangements. Each Stockholder agrees that
he, she or it will not, and will not permit any entity under his, her or its
control to, deposit any of the Stockholder Shares in a voting trust, grant any
proxies with respect to the Stockholder Shares or subject any of the Stockholder
Shares to any arrangement with respect to the voting of the Stockholder Shares
other than agreements entered into with Parent.
Section 4. No Proxy Solicitations. During the term of this Agreement, each
Stockholder, solely in such Stockholder’s capacity as a stockholder of the
Company, agrees that such Stockholder will not, and will not permit any entity
under Stockholder’s control to, (a) solicit proxies or become a “participant” in
a “solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) in opposition to or competition with the consummation of the Merger or
otherwise encourage or assist any party in taking or planning any action which
could compete with, impede, interfere with or attempt to discourage the Merger
or inhibit the timely consummation of the Merger in accordance with the terms of
the Merger Agreement, (b) directly or indirectly encourage, initiate or
cooperate in a stockholders’ vote or action by consent of the Company’s
stockholders in opposition to or in competition with the consummation of the
Merger, or (c) become a member of a “group” (as such term is used in Rule 13d-5
under the Exchange Act) with respect to any voting securities of the Company for
the purpose of opposing or competing with the consummation of the Merger;
provided, however, that nothing in this Agreement shall prevent any Stockholder
from taking any action or omitting to take any action solely as a member of the
Board of Directors of the Company (or any committee thereof) (if such
Stockholder holds such office) or, at the direction of the Board of Directors of
the Company (or any committee thereof), as an officer of the Company or any of
its subsidiaries (if such Stockholder holds such office), in each case, in
accordance with the terms of the Merger Agreement.
Section 2. Transfer of Stockholder Shares. Each Stockholder agrees not to
transfer, sell, offer, exchange, pledge or otherwise dispose of or encumber any
of the Stockholder Shares on or after the date hereof and during the term of
this Agreement. Notwithstanding the foregoing, each Stockholder may transfer any
Stockholder Shares to (i) any family member of such Stockholder, (ii) the
trustee or trustees of a trust for the benefit of such Stockholder and/or one or
more family members, (iii) one or more charitable foundations or organizations
or any trustee or trustees of a trust for the benefit thereof, (iv) a
partnership of which such Stockholder and/or family members of such Stockholder
own all of the partnership interests, (v) a limited liability company of which
such Stockholder and/or family members of such Stockholder own all of the
limited liability company membership interests or (vi) an Affiliate of such
Stockholder; provided, however, that (A) such Stockholder shall provide Parent
with at least five (5) days prior written notice of any such transfer; (B) any
such transferee shall, as a condition to such transfer, execute and deliver to
Parent a counterpart signature page to this Agreement whereby such transferee
shall become bound to the provisions hereof; and (C) any transfer of Stockholder
Shares under this Section 5 shall not release transferor from, and transferor
shall remain fully bound to, the provisions hereof.
Section 5. Additional Shares. Each Stockholder agrees that all shares of Company
Common Stock that such Stockholder purchases, acquires the right to vote or
shares in the voting of, or otherwise acquires beneficial ownership (as defined
in Rule 13d-3 under the Exchange

 

- 3 -



--------------------------------------------------------------------------------



 



Act) of after the execution of this Agreement shall be subject to the terms of
this Agreement and shall constitute Stockholder Shares for all purposes of this
Agreement.
Section 6. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the granting of such relief on the basis that the
other party has an adequate remedy at law. Each party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other party’s seeking or obtaining such equitable
relief.
Section 7. No Agreement as Director or Officer. No Stockholder makes any
agreement or understanding in this Agreement in such Stockholder’s capacity as a
director or officer of the Company or any of its subsidiaries (if such
Stockholder holds such office), and nothing in this Agreement will limit or
affect any actions or omissions taken by a Stockholder in Stockholder’s capacity
as such a director or officer, including in exercising rights under the Merger
Agreement, and no such actions or omissions shall be deemed a breach of this
Agreement.
Section 8. Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the parties hereto with respect to the subject matter
hereof and contains the entire agreement between the parties with respect to the
subject matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the parties hereto. No waiver of any provisions hereof by
either party shall be deemed a waiver of any other provisions hereof by such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.
Section 9. Notices. All notices, requests, claims, demands or other
communications hereunder shall be in writing and shall be deemed given when
delivered personally, upon receipt of a transmission confirmation if sent by
telecopy or like transmission and on the next business day when sent by Federal
Express, Express Mail or other reputable overnight courier service to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
If to Parent:
Jason N. Ader
Chairman
c/o Hayground Cove Asset Management LLC
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
Facsimile Number: (212) 445-7801

 

- 4 -



--------------------------------------------------------------------------------



 



and to:
Daniel Silvers
President
c/o Hayground Cove Asset Management LLC
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
Facsimile Number: (212) 445-7801
with a copy to:
Jeffrey A. Horwitz, Esq.
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Facsimile Number: (212) 969-2900
If to a Stockholder, to the address or telecopy number set forth for such
Stockholder on the signature page hereof.
Section 10. Miscellaneous.
(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and in respect of the transactions contemplated
hereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a
State or Federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10 or in such other
manner as may be permitted by law shall be valid and sufficient service thereof.
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY

 

- 5 -



--------------------------------------------------------------------------------



 



CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(a).
(b) If any provision of this Agreement or the application of such provision to
any person or circumstances shall be held invalid or unenforceable by a court of
competent jurisdiction, such provision or application shall be unenforceable
only to the extent of such invalidity or unenforceability and the remainder of
the provision held invalid or unenforceable and the application of such
provision to persons or circumstances, other than the party as to which it is
held invalid, and the remainder of this Agreement shall not be affected.
(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
(d) This Agreement shall terminate automatically upon the earlier to occur of
(i) the Effective Time (as defined in the Merger Agreement) and (ii) the date on
which the Merger Agreement is terminated in accordance with its terms.
(e) Each party hereto shall execute and deliver such additional documents as may
be reasonably necessary or desirable to effect the transactions contemplated by
this Agreement.
(f) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.
(g) The obligations of the Stockholders set forth in this Agreement shall not be
effective or binding upon the Stockholders until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.
(h) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 11(h) shall be
null and void.
* * * * *
[End of Text; Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

           
WESTERN LIBERTY BANCORP
      By:   /s/ Jason N. Ader       Name:   Jason N. Ader       Title:   Chief
Executive Officer   

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      CURTIS W. ANDERSON    
 
               
 
  By:   /s/ Curtis W. Anderson                  
 
      Name:   Curtis W. Anderson    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 630 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      MARK E. BROWN    
 
               
 
  By:   /s/ Mark E. Brown                  
 
      Name:   Mark E. Brown    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 200 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      JOHN F. DEDOLPH    
 
               
 
  By:   /s/ John F. Dedolph                  
 
      Name:   John F. Dedolph    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 400 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      JOHN S. GAYNOR    
 
               
 
  By:   /s/ John S. Gaynor                  
 
      Name:   John S. Gaynor    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 150 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      KENNY C. GUINN    
 
               
 
  By:   /s/ Kenny C. Guinn                  
 
      Name:   Kenny C. Guinn    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 250 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      STEVEN D. HILL    
 
               
 
  By:   /s/ Steven D. Hill                  
 
      Name:   Steven D. Hill    
 
      Title:   Trustee    
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 750 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      CARL P. KREPPER    
 
               
 
  By:   /s/ Carl P. Krepper                  
 
      Name:   Carl P. Krepper    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 300 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      WILLIAM E. MARTIN    
 
               
 
  By:   /s/ William E. Martin                  
 
      Name:   William E. Martin    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 401 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      MONTE L. MILLER    
 
               
 
  By:   /s/ Monte L. Miller                  
 
      Name:   Monte L. Miller    
 
      Title:   Director    
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 2,942 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      FAFIE E. MOORE    
 
               
 
  By:   /s/ Faffie E. Moore                  
 
      Name:   Faffie E. Moore    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 100 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      JENNA M. MORTON    
 
               
 
  By:   /s/ Jenna M. Morton                  
 
      Name:   Jenna M. Morton    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 50 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      BLAKE L. SARTINI    
 
               
 
  By:   /s/ Blake L. Sartini                  
 
      Name:   Blake L. Sartini    
 
      Title:   Founder & Director    
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 4,774 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



                      GEORGE A. RANDALL    
 
               
 
  By:   /s/ George A. Randall                  
 
      Name:   George A. Randall    
 
      Title:   Director    
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 250 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

 

 



--------------------------------------------------------------------------------



 



                      TERRENCE L. WRIGHT    
 
               
 
  By:   /s/ Terrence L. Wright                  
 
      Name:   Terrence L. Wright    
 
      Title:        
 
         
 
   
 
                    Number of Shares of Company Common Stock Beneficially Owned
as of the Date of this Agreement: 1,167 shares    
 
                              Street Address    
 
                              City/State/Zip Code    
 
               
 
  Fax:                          

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to:
SERVICE1ST BANK OF NEVADA

         
By: 
/s/ Blake L. Sartini    
 
 
   
 
Name:  Blake L. Sartini    
 
Title: Founder & Director    

[Signature Page to Voting Agreement]

 

 